 

Exhibit 10.1

 

SEPARATION OF EMPLOYMENT AGREEMENT

 

This SEPARATION OF EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into
by Randall N. McCullough (“McCullough”) and Charles & Colvard, Ltd. (the
“Company”).

 

McCullough is currently employed by the Company as its President and Chief
Executive Officer pursuant to an employment agreement between McCullough and the
Company dated November 5, 2009 (the “Employment Agreement”). The employment
relationship between the Company and McCullough is being terminated as of the
Effective Termination Date defined herein.

 

The Company is willing to provide McCullough the severance benefits described
herein in exchange for his entering into this Agreement, and the parties desire
to terminate their employment relationship on mutually agreeable terms and avoid
all litigation relating to the employment relationship and its termination.

 

McCullough represents that he has carefully read this entire Agreement,
understands its consequences, and voluntarily enters into it.

 

In consideration of the above and the mutual promises set forth below,
McCullough and the Company agree as follows:

 

1.           TERMINATION/Continuing Obligations under Employment Agreement.
McCullough’s employment with the Company shall terminate on March 17, 2015
(“Effective Termination Date”). As of the Effective Termination Date, McCullough
shall resign as a member of the Board of Directors of the Company and cease
serving as an officer of the Company.

 

By signing this Agreement, McCullough represents that he has been fully paid for
all time worked and received all salary and all other amounts of any kind due to
him from the Company with the sole exception of (a) his final paycheck for work
during his final payroll period and for any accrued but unused vacation/paid
time off which will be paid on the next regularly scheduled payroll date
following the Effective Termination Date, (b) any previously submitted, but not
yet paid, expense reimbursements or any expense reimbursements submitted within
10 days of the date of this Agreement and consistent with the terms of Company
policy for such reimbursements, (c) the payments payable under this Agreement,
(d) the consulting fees payable under any consulting agreement between
McCullough and the Company and (e) any accrued and vested benefits payable
pursuant to the Company’s employee benefit plans.

 

As of the Effective Termination Date, the Employment Agreement dated November 5,
2009 and renewed annually thereafter shall terminate and neither party shall
have any further obligations thereunder except that McCullough specifically
acknowledges and agrees that his obligations under Sections 10 (Confidentiality)
and 11 (Proprietary Information) of the Employment Agreement shall continue
after the termination of that Employment Agreement in accordance with their
terms.

 

 

 



 

2.           SEVERANCE BENEFITS.

 

A.           Severance Pay. The Company will pay McCullough severance pay in an
amount equal to one year of his current annual salary (less applicable taxes and
withholdings), payable in substantially equal installments. The installments
will be paid on the same payroll schedule that was applicable to McCullough
immediately prior to his separation from service, provided that no further
severance shall be paid if McCullough fails to execute or executes but later
revokes this Agreement in accordance with paragraph 5 below.

 

B.           COBRA Premium Assistance. If McCullough timely and properly elects
continuation coverage under the Company’s group health plan pursuant to the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), then the Company will
pay the COBRA premiums for coverage for him and his eligible dependents during
the 12-month period immediately following the Effective Termination Date.

 

Payments under this subparagraph 2B shall be made on a monthly basis, but in no
event later than the last day of the calendar year following the year in which
the expenses were incurred. Under no circumstances will McCullough be entitled
to a cash payment or other benefit in lieu of the payment of the actual COBRA
premium cost. The amount of expenses eligible for payment during any calendar
year shall not be affected by the amount of expenses eligible for payment in any
other calendar year.

 

Nothing in this Agreement shall constitute a guarantee of COBRA continuation
coverage or benefits. McCullough shall be solely responsible for all obligations
in electing COBRA continuation coverage and taking all steps necessary to
qualify for such coverage.

 

C.           Equity Award Acceleration. The Company has agreed to accelerate
vesting as to 3,297 options granted under the Company’s 2008 Stock Incentive
Plan. Those options and all options granted during McCullough’s employment and
currently held by McCullough shall be exercisable as set forth in the applicable
option agreement, except that any options whose exercise price is greater than
the fair market value of the Company’s stock as of March 23, 2015 shall be
exercisable through March 17, 2017. McCullough understands that, as a result of
such extension, any options not exercised by McCullough on or before June 15,
2015 may no longer qualify as incentive stock options within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended. The Company has
also agreed that the restrictions on 34,000 shares of restricted stock granted
under the Company’s 2008 Stock Incentive Plan shall lapse effective March 17,
2015.

 

The severance and other benefits afforded under this Agreement are in lieu of
any other compensation or benefits, excluding accrued but unused vacation/paid
time off (PTO) and vested retirement benefits, to which McCullough otherwise
might be entitled, and payment of the severance and other benefits is
conditioned upon McCullough’s compliance with the terms of this Agreement.

 

 

 



 

3.           RELEASE.

 

A.           In consideration of the benefits conferred by this Agreement,
MCCULLOUGH (ON BEHALF OF HIMSELF AND HIS ASSIGNS, HEIRS AND OTHER
REPRESENTATIVES) RELEASES THE COMPANY AND ITS RELATED PARTIES (DEFINED BELOW)
(“RELEASEES”) FROM ALL CLAIMS AND WAIVES ALL RIGHTS KNOWN OR UNKNOWN, HE MAY
HAVE OR CLAIM TO HAVE AGAINST THE COMPANY, ITS PREDECESSORS, SUBSIDIARIES OR
AFFILIATES arising from or relating to his employment with the Company and
separation therefrom, to the fullest extent permitted by law, including but not
limited to claims:

 

(i) for discrimination, harassment or retaliation arising under federal, state
or local laws prohibiting age (including but not limited to claims under the Age
Discrimination in Employment Act of 1967 (“ADEA”), as amended), sex, national
origin, race, religion, disability, veteran status or other protected class
discrimination, harassment or retaliation for protected activity;

 

(ii) for compensation and benefits (including but not limited to claims under
the Employee Retirement Income Security Act of 1974 (“ERISA”), Fair Labor
Standards Act of 1938 (“FLSA”), Family and Medical Leave Act of 1993 (“FMLA”),
all as amended, and similar federal, state, and local laws and claims under any
other Company policy, plan or program, including the Charles & Colvard, Ltd.
2008 Stock Incentive Plan and the incentive plans and programs thereunder;

 

(iii) under federal, state or local law of any nature whatsoever (including but
not limited to constitutional, statutory, tort, express or implied contract or
other common law); and

 

(iv) for attorneys’ fees.

 

Provided, however, the release of claims set forth in this Agreement does NOT:

 

(v) apply to claims for workers’ compensation benefits, vested retirement
benefits or unemployment benefits filed with the applicable state agencies or
where otherwise prohibited by law;

 

(vi) bar a challenge under the Older Workers Benefit Protection Act of 1990
(OWBPA) to the enforceability of the waiver and release of ADEA claims set forth
in this Agreement; or

 

(vii) prohibit McCullough from filing a charge with or participating in an
investigation by the U.S. Equal Employment Opportunity Commission or other
governmental agency with jurisdiction concerning the terms, conditions and
privileges of employment or jurisdiction over the Company’s business or
assisting with an investigation conducted internally by the Company; provided,
however, that by signing this Agreement, McCullough waives the right to, and
shall not seek or accept, any monetary or other relief of any nature whatsoever
in connection with any such charges, investigations or proceedings.

 

 

 



 

B.           McCullough will not sue the Releasees on any matters relating to
his employment or separation therefrom arising before the execution of this
Agreement (with the sole exception of claims and challenges set forth in
subparagraph A (v) through (vi) above), or join as a party with others who may
sue on any such claims, or opt-in to an action brought by others asserting such
claims, and in the event that McCullough is made a member of any class asserting
such claims without his knowledge or consent, McCullough shall opt out of such
action at the first opportunity.

 

C.           The Releasees which McCullough is releasing by signing this
Agreement include: the Company and its predecessors, successors, and assigns and
its and/or their past, present and future owners, parents, subsidiaries,
affiliates, predecessors, successors, assigns, officers, directors, employees,
employee benefit plans (together with all plan administrators, trustees,
fiduciaries and insurers) and agents.

 

4.           COMPANY INFORMATION AND PROPERTY. McCullough shall not at any time
after his employment terminates disclose, use or aid third parties in obtaining
or using any confidential or proprietary Company information nor access or
attempt to access any Company computer systems, networks or any resources or
data that resides thereon, except as may be required to perform consulting
services under any then existing consulting agreement between himself and the
Company and, only then, as authorized by the Company. Confidential or
proprietary information is information relating to the Company or any aspect of
its business which is not generally available to the public, the Company’s
competitors, or other third parties, or ascertainable through common sense or
general business or technical knowledge. Nothing in this Agreement shall relieve
him from any obligations under any previously executed confidentiality,
proprietary information or secrecy agreements.

 

All records, files or other materials maintained by or under the control,
custody or possession of the Company or its agents in their capacity as such
shall be and remain the Company’s property. By signing this Agreement,
McCullough represents that, with the sole exception of the property identified
on Exhibit A (if any), he: (i) has returned all Company property (including, but
not limited to, credit cards; keys;  cellular telephone; air card; access cards;
thumb drive(s), laptop(s), personal digital devices and all other computer
hardware and software; records, files, documents, manuals, and other documents
in whatever form they exist, whether electronic, hard copy or otherwise and all
copies, notes or summaries thereof) and turned over all Company passwords or
access codes which he created, received or otherwise obtained in connection with
his employment; (ii) has not deleted any emails, files or other information from
any Company computer or device prior to his return of the property and has
permanently deleted any Company information that may reside on his personal
computer(s), other devices or accounts; (iii) has submitted all personal
computers, phones and other devices which he used for Company business, and
identified all personal accounts on which Company information has been placed
and related passwords, to a third party vendor, as may be designated by the
Company, for inspection and removal of any Company-related information; and (iv)
will fully cooperate with the Company in winding up his work and transferring
that work to those individuals designated.

 

 

 



 

5.           RIGHT TO REVIEW AND REVOKE. The Company delivered this Agreement to
McCullough on March 17, 2015 by hand-delivery and desires that he have adequate
time and opportunity to review and understand the consequences of entering into
it. Accordingly, the Company advises him to consult with his attorney prior to
executing it and that he has twenty-one (21) days within which to consider it.
Additionally, he may not execute this Agreement prior to the Effective
Termination Date. In the event that McCullough does not return an executed copy
of this Agreement to H. Marvin Beasley at Charles & Colvard, Ltd., 170 Southport
Drive, Morrisville, North Carolina 27560 by no later than the twenty-second
(22nd) calendar day after receiving it, this Agreement and the obligations of
the Company herein shall become null and void and McCullough’s employment shall
terminate on the Effective Termination Date and he will receive base salary,
less applicable taxes and withholdings, through the Effective Termination Date
and nothing more. McCullough may revoke this Agreement during the seven (7) day
period immediately following his execution of it. The Agreement will not become
effective or enforceable until the revocation period has expired. To revoke the
Agreement, a written notice of revocation must be delivered to H. Marvin Beasley
at the above address.

 

6.           NONDISPARAGEMENT. McCullough represents and warrants that since
receiving this Agreement, he (i) has not made, and going forward will not make,
disparaging, defaming, or derogatory remarks about the Company or its products,
services, business practices, directors, officers, managers, or employees to
anyone; nor (ii) taken, and going forward will not take, any action that may
impair the relations between the Company and its vendors, customers, employees,
or agents or that may be detrimental to or interfere with, the Company or its
business.

 

7.           COOPERATION. The parties agree that certain matters in which
McCullough has been involved during his employment may necessitate his
cooperation with the Company in the future. Accordingly, to the extent
reasonably requested by the Company, McCullough shall cooperate with the Company
in connection with such matters. The Company shall reimburse McCullough for
reasonable expenses incurred in connection with such cooperation. Such
reimbursement shall be made as soon as administratively feasible after
substantiation of the expenses, which normally occurs within sixty (60) days of
receipt, but in no event later than the last day of the calendar year following
the year in which the expenses were incurred. Under no circumstances will
McCullough be entitled to any payment or other benefit in lieu of such
reimbursement. The amount of expenses eligible for reimbursement during any
calendar year shall not be affected by the amount of expenses eligible for
reimbursement in any other calendar year.

 

8.           OTHER. Except as expressly provided in this Agreement, (a) this
Agreement supersedes all other understandings and agreements, oral or written,
between the parties and constitutes the sole agreement between the parties with
respect to its subject matter, (b) no representations, inducements, promises or
agreements, oral or written, have been made by any party or by anyone acting on
behalf of any party, which are not embodied in this Agreement, and (c) no
agreement, statement or promise not contained in the Agreement shall be valid or
binding on the parties. No change or modification of this Agreement shall be
valid or binding on the parties unless such change or modification is in writing
and is signed by the parties. McCullough’s or the Company’s waiver of any breach
of a provision of this Agreement shall not waive any subsequent breach by the
other party. If a court of competent jurisdiction holds that any provision or
sub-part thereof contained in this Agreement is invalid, illegal or
unenforceable, that invalidity, illegality or unenforceability shall not affect
any other provision in this Agreement.

 

 

 

  

This Agreement is intended to avoid all litigation relating to McCullough’s
employment with the Company and his separation therefrom; therefore, it is not
to be construed as the Company’s admission of any liability to him, liability
which the Company denies.

 

This Agreement shall apply to, be binding upon and inure to the benefit of the
parties’ successors, assigns, heirs and other representatives and be governed by
North Carolina law (without regard to its conflicts of laws provisions) and the
applicable provisions of federal law, including but not limited to ADEA.

 

9.           SECTION 409A OF THE INTERNAL REVENUE CODE.

 

A.           Parties’ Intent. The parties intend that the provisions of this
Agreement comply with, or meet an exemption from, Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations thereunder
(collectively, “Section 409A”) and all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. Notwithstanding the foregoing, if McCullough
becomes subject to any additional taxes, interest or penalties pursuant to
Section 409A with respect to any payments or benefits under this Agreement
(“Additional 409A Taxes”), then McCullough will be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that, after payment
by McCullough of all taxes, including any Additional 409A Taxes imposed upon the
Gross-Up Payment itself, McCullough retains an amount of the Gross-Up Payment
equal to fifty percent (50%) of the Additional 409A Taxes imposed on him. The
Gross-Up Payment must be made by the end of McCullough’s taxable year next
following the taxable year in which he remits the related taxes. Any right to
reimbursement incurred due to a tax audit or litigation addressing the existence
or amount of a tax liability must be made by the end of McCullough’s taxable
year following the taxable year in which the taxes that are the subject of the
audit or litigation are remitted to the taxing authorities or, where no such
taxes are remitted, the end of McCullough’s taxable year following the year in
which the audit is completed or there is a final and non-appealable settlement
or resolution of the litigation.

 

B.           Separation from Service. A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination also constitutes a “Separation
from Service” within the meaning of Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment,” “separation from service” or like terms shall mean Separation from
Service.

 

[Signature Page Follows]

 

[Signature Page to Separation of Employment Agreement]

 

 

 

 

 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the day and
year written below.

 

MCCULLOUGH REPRESENTS THAT HE HAS CAREFULLY READ THE ENTIRE AGREEMENT,
UNDERSTANDS ITS CONSEQUENCES, AND VOLUNTARILY ENTERS INTO IT.

 

  /s/ Randall N. McCullough   3/23/15   Randall N. McCullough   Date            
CHARLES & COLVARD, LTD.       By: /s/ Neal I. Goldman   3/23/15   Name:  Neal I.
Goldman   Date   Title: Executive Chairman of the Board of Directors    

 

 

 

 

